UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7904



GEORGE W. GANTT-EL,

                                              Plaintiff - Appellant,

          versus


BOYD BENNETT; RICK JACKSON; PAULA Y. SMITH;
NURSE    CARELOCKE;   HARDESTY,   Correctional
Officer; SERGEANT MARSHALL; WALRUTH, Nurse;
HILDRETH, Nurse; DAVIS, Correctional Officer;
NICHOLS, DHO; ALLAN A. JACKSON, DHO; PARSON,
Correctional Officer; WEBSTER, Correctional
Officer;    PITTMAN,   Correctional   Officer;
FREELAND,    Correctional   Officer;   WILSON,
Correctional Officer; CORRECTIONAL OFFICER,
INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES;
RATLIFF; NURSE BRYS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00392)


Submitted:   January 25, 2007             Decided:   February 9, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George W. Gantt-El, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            George W. Gantt-El appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint and supplemental

complaint     for   failure   to   state   a    claim   under   28     U.S.C.

§ 1915(e)(2)(B)(ii) (2000) and denying relief on his subsequent

motion to alter or amend the judgment.         We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.           Gantt-El v. Bennett, No.

3:06-cv-00392 (W.D.N.C. Oct. 10, 2006; filed Oct. 25 & entered Oct.

26, 2006). We further deny Gantt-El’s motion for injunction and to

show cause.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -